ON PETITION FOR REHEARING.
Appellant, in effect, concedes that the evidence introduced at the trial on the merits is not set out in his brief, saying, "it is not laborious in the least to examine the evidence" on 3.  certain pages of the record in order to determine whether it should have been set out in his brief. It might not require much labor on the part of the court to read the record to ascertain what evidence had been introduced at the trial, *Page 470 
but it is no part of the duties of this court to search the record to reverse. When an appellant presents a question the decision of which depends upon the evidence, the burden is upon the appellant to set out in his brief a recital of the evidence sufficient to enable the court to decide the question without going to the record for the purpose of ascertaining what the evidence is relating to the question involved.
Not only did appellant fail to set out the evidence given at the trial, but he failed to set out the motion to suppress, or the substance thereof. He contents himself by saying a 4, 5.  petition to suppress was filed, and by giving a reference to certain pages of the record. An examination of the record, however, shows that the motion referred to in appellant's brief is the motion filed in the city court and not the motion filed in the criminal court. The brief states that such a motion was filed in the criminal court, that it was overruled and that appellant excepted. The line and page where such motion, ruling and exception can be found in the record is not shown. Moreover, appellant has failed to show that any exception was taken to the overruling of his motion for a new trial.
Rehearing denied.